Citation Nr: 1008048	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-37 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating from July 31, 
1996 and in excess of 10 percent from November 27, 2002 for a 
scar, right front thigh.

2.  Entitlement to a compensable initial rating from July 31, 
1996 for a scar, right anterior lower leg.

3.  Entitlement to a compensable initial rating from November 
27, 2002 for a scar, right posterior thigh.

4.  Entitlement to an initial rating in excess of 10 percent 
from July 31, 1996 for evaluation of residuals of a gunshot 
wound, right thigh, muscle group XIV.

5.  Entitlement to an initial rating in excess of 10 percent 
from July 31, 1996 for evaluation of residuals of a gunshot 
wound, right thigh, muscle group XV.




REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to 
February 1994. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
rating decision found clear and unmistakable error in rating 
decisions dated September 1997 and May 2003 and granted 
retroactive increased evaluations for right leg, muscle 
groups XIV and XV and granted service connection for scars, 
right front leg, right anterior lower leg and right posterior 
thigh.

The Board notes that the Veteran claimed an additional 
disability associated with his right foot as a residual of 
his gunshot wound.  If he wants to file a claim for the noted 
disorder, he should do so with specificity at the RO.

The issues of increased initial ratings for residuals of a 
gunshot wound, right thigh, muscle groups XIV and XV are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The preponderance of the evidence indicates that prior to 
November 27, 2002, the Veteran's right front thigh scar was 
asymptomatic.

2.  The preponderance of the evidence indicates that from 
November 27, 2002, the Veteran's right front thigh scar does 
not exceed 12 square inches, is not deep, and does not cause 
limitation of motion.

3.  The preponderance of the evidence indicates that the 
Veteran's right anterior lower leg scar is superficial, does 
not cover more than 144 square inches, is not unstable, does 
not cause limitation of motion and is not painful on 
examination.

4.  The preponderance of the evidence indicates that the 
Veteran's right posterior thigh scar is superficial, does not 
cover more than 144 square inches, is not unstable, does not 
cause limitation of motion and is not painful on examination.


CONCLUSIONS OF LAW

1.  Prior to November 27, 2002, the criteria for an initial 
compensable rating for a right front thigh scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2009).

2.  From November 27, 2002, the criteria for a rating in 
excess of 10 percent for a right front thigh scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2009).

3.  The criteria for an initial compensable rating for a 
right anterior lower leg scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2009).

4.  The criteria for an initial compensable rating for a 
right posterior thigh scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a February 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in May 2008.  The claim was last readjudicated in September 
2009.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  The Board notes 
that the RO attempted to receive records from the Social 
Security Administration (SSA) concerning the Veteran; 
however, a response was received dated September 2008 
indicating that no records were found.  The Veteran was 
notified that same month that a search had revealed no 
records for the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Effective August 30, 2002, the diagnostic codes for scars 
were changed.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post- 
August 30, 2002 rating criteria to determine the proper 
evaluation for the Veteran's scars.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods on and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.  

Prior to August 30, 2002, 10 percent ratings were assigned 
for superficial, poorly nourished scars with repeated 
ulceration; or scars that were superficial, tender and 
painful on objective demonstration.  Diagnostic Codes 7803, 
7804 (2002).  Scars could also be rated on limitation of 
function of part affected. Diagnostic Code 7805 (2002). 

Under the rating criteria that became effective on August 30, 
2002, scars, other than of the head, face or neck, that are 
deep or that cause limited motion warrant a 10 percent rating 
if they involve an area or areas exceeding six square inches 
(39 sq. cm), or a 20 percent evaluation if the area or areas 
exceed 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2009).  A note following Diagnostic 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  Scars that are superficial, 
are not productive of limitation of motion, and are not on 
the head, face, or neck warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm) or more. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2009).  
A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2009).  A note following this Diagnostic Code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  A 10 
percent evaluation is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).  A note following Diagnostic Codes 7802, 
7803 and 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Scars may 
also be rated based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2009).  
 
Turning to the evidence of record, a November 1996 VA 
examination indicates that the Veteran had a 30 centimeter 
(cm) incision over the medial aspect of his right thigh which 
was well healed, freely mobile, and not adherent.  Range of 
motion of the right knee was noted from 0 to 125 degrees.  
There was also a 25 cm incision over the lateral aspect of 
the right lower leg which was well healed, freely mobile, and 
not tender to palpitation.  The Veteran complained that he 
had pain over the area of his gunshot wound and incision.  

The Veteran was afforded a VA authorized examination during 
April 2003.  The examiner indicated that the Veteran had a 
scar of the medial anterior thigh measuring approximately 20 
cm in length by 2 cm in width with keloid formation and 
underlying tissue loss.  There was also a scar in the 
posterior aspect of the right leg measuring 2 cm by 2 cm with 
keloid formation and hyperpigmentation.  There was no 
tenderness to palpitation in the region.  The range of motion 
of the right knee was from 0 to 140 degrees with no pain.  

The Veteran was afforded an additional VA authorized 
examination during January 2007.  Concerning the right front 
thigh scar, it was measured at 1.5 cm by 1.5 cm. Concerning 
the right anterior lower leg scar, the examiner indicated 
that it measured 32 cm by 1.5 cm with abnormal texture of 
more than six square inches; no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation or 
hyperpigmentation.  Concerning the right posterior thigh 
scar, it was measured at .8 cm by .8 cm.  The examiner 
indicated that range of motion of the right knee joint was 0 
to 140 degrees.

The Veteran was afforded an additional VA authorized 
examination during May 2009.  Concerning the right front 
thigh scar, the Veteran reported persistent throbbing at the 
site.  The scar was indicated as a superficial scar with no 
underlying tissue damage which measured 28 cm by 4 cm, was 
not painful on examination, with no skin breakdown, no keloid 
formation, no limitation of motion. Concerning the right 
anterior lower leg scar, the Veteran indicated that the scar 
hurt with prolonged standing and walking.  The examiner 
indicated that this was a superficial scar with no underlying 
tissue damage measuring 23 cm by 2 cm, was not painful on 
examination, no skin breakdown, no keloid formation, with no 
limitation of motion.  Concerning the right posterior thigh 
scar, the Veteran indicated that the scar hurt with prolonged 
standing and walking  The scar was superficial with no 
underlying tissue damage measuring was not painful on 
examination, no skin breakdown, no keloid formation, with no 
limitation of motion.  

In summary, the Board finds that the preponderance of the 
evidence indicates that prior to November 27, 2002, the 
Veteran's right front thigh scar was asymptomatic as it was 
described by a VA examiner as well healed, freely mobile and  
not adherent with no limitation of motion of the right knee.  
The Board additionally finds that the preponderance of the 
evidence indicates that from November 27, 2002, the Veteran's 
right front thigh scar does not exceed 12 square inches, is 
not deep, and does not cause limitation of motion.  
Concerning the Veteran's right anterior lower leg scar, the 
Board finds that the preponderance of the evidence indicates 
that scar is superficial, does not cover more than 144 square 
inches, is not unstable, does not cause limitation of motion 
and is not painful on examination.  The Board additionally 
finds that the preponderance of the evidence indicates that 
the Veteran's right posterior thigh scar is superficial, does 
not cover more than 144 square inches, is not unstable, does 
not cause limitation of motion and is not painful on 
examination.  Thus, the Veteran's claims for increased 
ratings for his scars must be denied.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the scarring.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  




ORDER

Entitlement to a compensable initial rating from July 31, 
1996 and in excess of 10 percent from November 27, 2002 for a 
scar, right front thigh, is denied.

Entitlement to a compensable initial rating for a scar, right 
anterior lower leg, is denied.

Entitlement to a compensable initial rating for a scar, right 
posterior thigh, is denied.


REMAND

The record reveals some conflict as to the muscle groups 
involved with the gun shot wound of the thigh.  On one 
examination it is noted that muscle group XIV and XV were 
involved.  Appellant is rated for moderate muscle damage to 
these two groups.  

One other examination indicated that muscle groups XIII, XIV, 
and XV were potentially involved.  It is unclear whether all 
three groups were involved, and if so whether there was a 
through and through injury to all those groups or whether 
some of this may be post surgical scarring, which would seem 
contemplated in the decision above.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination by an 
appropriate examiner.  After reviewing 
the record and examining the Veteran, the 
examiner is asked to respond to the 
following

(a)  What muscle groups are involved with 
the gunshot would of the right thigh?  
Specifically, did the missile pass 
through and through muscle group XIII, 
XIV, and/or XV?  

(b)  Are any of the findings of the 
muscle group secondary to surgery rather 
than the missile-if so, which one?

2.  Thereafter, the matter should be 
readjudicated.  If the benefits sought 
are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and a 
reasonable opportunity to respond 
thereto.  Thereafter, the matter is to be 
returned to the Board for further 
appellate consideration, if in order.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


